Citation Nr: 1113360	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for scars on the right shoulder with retained foreign bodies.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 20 percent for scars on the right shoulder with retained foreign bodies.  

In October 2010, the Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

The issues of entitlement to a compensable rating for the scar residuals resulting from the shell fragment wound in the right arm separate and apart from the muscle injuries of the right shoulder; entitlement to service connection for traumatic brain injury; entitlement to an increased rating for a thoracic spine disability; and entitlement to an increased rating for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

Subsequent to the June 2010 supplemental statement of the case (SSOC), the Veteran submitted private medical records from February 2006 to December 2009 that included references to the right shoulder disorder, and a statement from his wife dated October 2010.  The Veteran did not waive RO adjudication of the submitted evidence.  Since an SSOC has not been issued that addresses this additional evidence, the issues must be remanded for readjudication and the issuance of an SSOC that considers the additional medical evidence and statement received since June 2010.

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his right shoulder disability since June 2010.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal based on a de novo review of all pertinent evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue a supplemental statement of the case and provide the Veteran and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if indicated.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



